Title: Treasury Department Circular to the Commissioners of Loans, 4 August 1791
From: Treasury Department,Hamilton, Alexander
To: Commissioners of Loans



Treasury DepartmentAugt. 4th. 1791
Sir,

It is deemed conducive to the general order of the department that the respective Commissioners of loans should henceforth transmit to the Comptroller of the Treasury all such official statements returns and documents respecting the public debt as they have been or shall be directed to furnish, except the summary of the amount of each kind of stock standing upon their books which has been required to be forwarded upon the closing of them in each quarter preparatory to the payment of Interest, and which they will continue to address immediately to the Secretary of the Treasury. And it is also deemed advisable that they should correspond generally with the said Comptroller concerning whatever relates to the execution of their several offices. They will therefore govern themselves accordingly, and will conform to the instructions which they shall from time to time receive from that officer.
This general direction is of course subject to the exception of all such matters as shall hereafter be objects of special and direct communication from the Secretary of the Treasury.

In the course of past transactions respecting public business, considerable frauds and losses have resulted from the practice of signing papers with blanks to be afterwards filled up. It is confided that this practice will in no case obtain in any of the loan offices. No certificate or any other document which may bind the public is to be signed till after it shall have been filled up with whatever it is to contain.
I am, with consideration   Sir   Your most obedt Servant
Alexander Hamilton
